DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 are pending, of which claims 1 and 7 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 in line 3, the claim recites --based on the mean-- should be “based on a mean”.  
In line 9, the claim recites -- represented by the sum-- should be “represented by a sum”.  
Claim 7 in line 5 the claim recites --based on the mean-- should be “based on a mean”.  
In line 11, the claim recites -- represented by the sum-- should be “represented by a sum”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: With respect to claims 1 and 7, applying step 1, the preamble of independent
claims 1 and 6, claims a method and an apparatus, as such these claims fall within the
statutory categories of a process and machine respectively.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. A gas diffusion simulation method for simulating diffusion of a gas in a porous material having many pores, the method comprising: calculating, in the pores, a Knudsen diffusion coefficient based on the mean square displacement of first gas particles in spaces surrounded by wall surfaces (mathematical concepts – calculation of coefficient and mean square displacement – MPEP 2106.04(a)(2)(1)(A)(iii).) and a Knudsen diffusion term using the Knudsen diffusion coefficient (mathematical concepts – calculation of term – MPEP 2106.04(a)(2)(1)(A)(iii).), 
calculating an interdiffusion term using an interdiffusion coefficient between the first gas particles and second gas particles different therefrom (mathematical concepts – calculation of term – MPEP 2106.04(a)(2)(1)(A)(iii).), and 
performing simulation of the gas diffusion of the first gas particles by using a diffusion equation of the first gas particles represented by the sum of the Knudsen diffusion term and the interdiffusion term (mathematical concepts – calculation of term by adding and using an equation – MPEP 2106.04(a)(2)(1)(A)(iii).).
The "calculating," and "performing simulation", steps recite limitations that fall within the Mathematical Concepts enumerated category of abstract ideas. Given the broadest reasonable interpretation, the application of particle spacing, using equations, calculating coefficients and terms as recited is prose for the application of equations (i.e., generically recited model(s) is/are calculations)) to the data collected. The Mathematical Concepts from these limitations are steps performed to permit an estimation of gas diffusion. Accordingly, at step 2A, prong one, the claims are found to recite a judicial exception and are drawn to an abstract idea.
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: “A gas diffusion simulation method for simulating diffusion of a gas in a porous material having many pores, the method comprising:” (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)).
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to gas diffusion with analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical 
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). There are no additional limitations or elements that amount to significantly more than the underlying abstract idea. As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Independent claim 7 is directed to substantially the same subject matter as independent claim 1 and is rejected under similar rationale and further failure to add significantly more.
The same conclusion is reached for the dependent claims of claims 1, see below for detail.
Claim 2. The gas diffusion simulation method according to Claim 1, wherein in the pores, the spaces surrounded by the wall surfaces are defined by positional information of the wall 
Claim 3. The gas diffusion simulation method according to Claim 1, wherein the wall surfaces of the pores are formed at least from surfaces of wall portions of the porous material surrounding peripheries of the pores. This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h).
Claim 4. The gas diffusion simulation method according to Claim 3, wherein the positional information of the wall surfaces of the pores is identified by shape information of the wall portions of the porous material surrounding the peripheries of the pores. This is a further recitation describing the type of data that links the data to a field of use. See MPEP 2106.05(h).
Claim 5. The gas diffusion simulation method according to Claim 1, wherein the wall surfaces of the pores are formed at least from surfaces of liquid water in the pores. This is merely describing the type of data that links the data to a field of use as being saturated pores. See MPEP 2106.05(h).
Claim 6. The gas diffusion simulation method according to Claim 5, wherein the positional information of the wall surfaces of the pores is identified by the shape information of the wall portions of the porous material surrounding the peripheries of the pores and a saturation degree of the liquid water occupied in the pores. This is merely describing the type of data that links the data to a field of use as being saturated pores. See MPEP 2106.05(h).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgen Becker, et al., “A multi-scale approach to material modeling of fuel cell diffusion media,” International Journal of Heat and Mass Transfer 54, pp. 1360–1368 (2011) in view of Frerich Keil, “Complexities in modeling of heterogeneous catalytic reactions,” Computers and Mathematics with Applications 65, pp. 1674--1697 (2013) (submitted in IDS dated 6/11/2021).
Claim 1. Becker discloses A gas diffusion simulation method for simulating diffusion of a gas in a porous material having many pores, the method comprising (Becker, Abstract describing modeling and simulation of gas diffusion): 
calculating, in the pores, a Knudsen diffusion coefficient and a Knudsen diffusion term using the Knudsen diffusion coefficient (Becker, p. 1365 column 1 paragraph 5 “For large Knudsen numbers pore sizes of the medium are much smaller than the mean free path of the gas. Thus, particle–particle collisions happen only rarely and the diffusion is driven mainly by collisions between the gas molecules and the pore walls. This type of diffusion is called Knudsen diffusion and has to be modeled mathematically by random walk methods.”), 
calculating an interdiffusion term using an interdiffusion coefficient between the first gas particles and second gas particles different therefrom (Becker, p. 1365 column 1 paragraph 4 “For small Knudsen numbers Kn the pore sizes of the medium are much larger than the mean free path of the gas, and diffusion is driven by collisions of gas molecules with each other. This type of diffusion is called bulk diffusion and it can be modeled mathematically by the classical continuum mechanics approach.” Examiner’s Note (EN): The bulk diffusion is construed as the interdiffusion term representing collisions among gas particles.), and 
performing simulation of the gas diffusion of the first gas particles by using a diffusion equation of the first gas particles represented by the sum of the Knudsen diffusion term and the interdiffusion term (Becker, p. 1365 column 1 paragraph 4 “In case of intermediate Knudsen numbers both diffusion mechanisms contribute. Tomadakis and Sotirchos [17,18] 
Becker does not explicitly disclose that the Knudsen diffusion term is based on the mean square displacement of first gas particles in spaces surrounded by wall surfaces.
Keil teaches the Knudsen diffusion term is based on the mean square displacement of first gas particles in spaces surrounded by wall surfaces (Keil, p. 1678, paragraph 4 providing the equation to determine the random walk distance coverage by a mean square displacement.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Becker (directed to modeling gas diffusion in fuel cells) and Keil (directed to analyzing pore structures for the chemical industry) and arrived at the gas diffusion simulation as claimed using the teachings of Keil to provide the detail regarding the use of the random walk to determine the Knudsen diffusion term. One of ordinary skill in the art would have been motivated to make such a combination because Keil provided the equations for calculating the random walk distances that Becker was using but did not explicitly explain how.

Claim 2. Modified Becker teaches the gas diffusion simulation method according to Claim 1, wherein in the pores, the spaces surrounded by the wall surfaces are defined by positional information of the wall surfaces of the pores (Becker, p.1363 column 1 paragraph 3 “To construct good models of the pore and material structure of either the GDL or the MPL or the assembly, detailed information on the structure of the porous medium is required.” See 

Claim 3. Modified Becker teaches the gas diffusion simulation method according to Claim 1, wherein the wall surfaces of the pores are formed at least from surfaces of wall portions of the porous material surrounding peripheries of the pores (Becker, p.1363 column 1 paragraph 3 “To construct good models of the pore and material structure of either the GDL or the MPL or the assembly, detailed information on the structure of the porous medium is required.” See section 2 Structure Characterization and model generation descriptions of the model’s structure that are positional information of the pores; p. 1364 column 1 paragraph 2 “The consistency of the virtual model and the real media was checked in two ways: first, the pore size distribution of the virtual model was determined numerically and the resulting curve was compared with the experimental findings. Fig. 7 shows a good agreement between experimental and numerical results. Second, as a qualitative cross-check, model images were compared to SEM images of the MPL surface and freeze-fractured cross-sections of the MPL/GDL assembly. Fig. 8 shows the virtually generated MPL with a representative SEM image of the used MPL material.” See for example fig. 8 showing the modeled pore surfaces.).

Claim 4. Modified Becker teaches the gas diffusion simulation method according to Claim 3, wherein the positional information of the wall surfaces of the pores is identified by shape information of the wall portions of the porous material surrounding the peripheries of the pores (Becker, p. 1364 column 1 paragraph 2 “The consistency of the virtual model and the .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgen Becker, et al., “A multi-scale approach to material modeling of fuel cell diffusion media,” International Journal of Heat and Mass Transfer 54, pp. 1360–1368 (2011) in view of Frerich Keil, “Complexities in modeling of heterogeneous catalytic reactions,” Computers and Mathematics with Applications 65, pp. 1674--1697 (2013) (submitted in IDS dated 6/11/2021) and further in view of Stefan A. Reinecke, et al., “Knudsen diffusion, gas permeability, and water content in an unconsolidated porous medium,” WATER RESOURCES RESEARCH, VOL 38. NO. 12 (2002) (submitted in IDS dated 6/11/2021).
Claim 5. Modified Becker teaches the gas diffusion simulation method according to Claim 1. Becker does not explicitly disclose, wherein the wall surfaces of the pores are formed at least from surfaces of liquid water in the pores.
Reinecke teaches wherein the wall surfaces of the pores are formed at least from surfaces of liquid water in the pores (Reinecke, Abstract “The Knudsen diffusion coefficient 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Becker (directed to modeling gas diffusion in fuel cells) Keil (directed to analyzing pore structures for the chemical industry) and Reinecke (directed to providing correlation between gas and water saturation in the porous material) and arrived at the gas diffusion simulation as claimed and incorporating the variable water saturation levels. One of ordinary skill in the art would have been motivated to make such a combination because Reinecke suggests that water saturation levels can effect gas phase permeability.

Claim 6. Modified Becker teaches the gas diffusion simulation method according to Claim 5, wherein the positional information of the wall surfaces of the pores is identified by the shape information of the wall portions of the porous material surrounding the peripheries of the pores (Becker, p. 1364 column 1 paragraph 2 “The consistency of the virtual model and the real media was checked in two ways: first, the pore size distribution of the virtual model was determined numerically and the resulting curve was compared with the experimental findings. Fig. 7 shows a good agreement between experimental and numerical results. Second, as a qualitative cross-check, model images were compared to SEM images of the MPL surface and freeze-fractured cross-sections of the MPL/GDL assembly. Fig. 8 shows the virtually generated MPL with a representative SEM image of the used MPL material.” See for example fig. 8 showing the modeled pore surfaces.; see p. 1364 section 2.2 GDL model 
Reinecke teaches a saturation degree of the liquid water occupied in the pores (Reinecke, Abstract “An expression was developed for the influence of water saturation on Knudsen diffusion coefficients, using the Brooks--Corey capillary pressure sat11ration relationship. Data from previous studies were also combined with results from this study to develop a correlation between the gas phase permeability and the Knudsen diffusion coefficient for variably saturated porous media.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Becker (directed to modeling gas diffusion in fuel cells) Keil (directed to analyzing pore structures for the chemical industry) and Reinecke (directed to providing correlation between gas and water saturation in the porous material) and arrived at the gas diffusion simulation as claimed and incorporating the variable water saturation levels. One of ordinary skill in the art would have been motivated to make such a combination because Reinecke suggests that water saturation levels can affect gas phase permeability.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jurgen Becker, et al., “A multi-scale approach to material modeling of fuel cell diffusion media,” International Journal of Heat and Mass Transfer 54, pp. 1360–1368 (2011) in view of Frerich Keil, “Complexities in modeling of heterogeneous catalytic reactions,” Computers and Mathematics with Applications 65, pp. 1674--1697 (2013) (submitted in IDS dated 6/11/2021) and further in view of Greathouse et al., US Patent Application Publication No. 2016/0169854.
Claim 7. Greathouse discloses a memory that stores instructions; and a processor that, when executing the instructions stored in the memory, performs operations (Greathouse, Fig. 1 memory 24, processor 25). Incorporating the rejection of claim 1, claim 1 contains limitations for a method which are similar to the limitations for the system described in claim 7, and claim 7 is rejected for the same reasons as detailed above.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Becker (directed to modeling gas diffusion in fuel cells) Keil (directed to analyzing pore structures for the chemical industry) and Greathouse (directed to computer modeling of materials) and arrived at the gas diffusion simulation as claimed using the teachings of Greathouse to teach that computer modeling in materials is useful. One of ordinary skill in the art would have been motivated to make such a combination because Becker, while implicitly computer based, did not explicitly disclose the memory and processor, and the implicit general teachings are provided by Greathouse to more efficiently calculate and model complex problems.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neils Hansen et al., “Multiscale Approaches for Modeling Hydrocarbon Conversion Reactions in Zeolites,” Chemie Ingenieur Technik 2013, 85, No. 4, 413–419 (2013) related to multiscale modeling of diffusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN W CRABB/             Examiner, Art Unit 2148